Case 2:20-cv-01769-PA-AS Document 40 Filed 04/01/21 Page 1 of 2 Page ID #:23058



  1

  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT

  9                        CENTRAL DISTRICT OF CALIFORNIA

 10

 11    RAMON DAVID MALDONADO,                CASE NO. CV 20-1769-PA(AS)

 12                      Petitioner,         ORDER ACCEPTING FINDINGS,
 13             v.                           CONCLUSIONS AND
 14                                          RECOMMENDATIONS OF UNITED
       JAMES ROBERTSON, Warden,
 15                                          STATES MAGISTRATE JUDGE
 16                      Respondent.

 17

 18

 19         Pursuant to 28 U.S.C. section 636, the Court has reviewed the
 20   Petition, all of the records herein and the attached Report and

 21   Recommendation of United States Magistrate Judge.             After having

 22   made a de novo determination of the portions of the Report and

 23   Recommendation to which objections were directed, the Court concurs

 24   with and accepts the findings and conclusions of the Magistrate

 25   Judge. 1

 26

 27
            1Error! Main Document Only.The Court notes that Petitioner’s
 28   objections to the findings and conclusions set forth in the Report
Case 2:20-cv-01769-PA-AS Document 40 Filed 04/01/21 Page 2 of 2 Page ID #:23059



  1         IT IS ORDERED that Judgment be entered denying the Petition
  2   and dismissing this action with prejudice.
  3

  4         IT IS FURTHER ORDERED that the Clerk serve copies of this

  5   Order, the Magistrate Judge’s Report and Recommendation and the

  6   Judgment    herein   on   counsel    for    Petitioner   and   counsel      for
  7   Respondent.
  8

  9
                  LET JUDGMENT BE ENTERED ACCORDINGLY
 10

 11   DATED: April 1, 2021__

 12
                                                 ___________    _________ ____
 13                                                      PERCY ANDERSON
                                                  UNITED STATES DISTRICT JUDGE
 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26
      and Recommendation reiterate the arguments raised in the Petition
 27   and   have  been   thoroughly   addressed  in   the  Report   and
      Recommendation.Error! Main Document Only.
 28

                                            2
